DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the Request for Continued Examination (RCE) filed on 06/21/2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/22 has been entered. 
Status of the claims 
Claims 1, 22, 29 and 30 have been amended. Claims 1-30 remain in the application.
New Search
New prior art Pub. No.: US 2019/0007974 A1 to Nguyen is found; while not used in the rejection, Nguyen discloses data transmission by a first V2X device to a second V2X device and responsive to receiving transmission, reporting a sidelink indicator via sidelink channel (similar subject matter) detailed as follow:
Nguyen discloses sidelink data transmission by a first V2X device] and reception between first and second V2X devices, [0059. Example fig. 13B and corresponding [0150]-[0152] discloses data transmission by a first group of V2X devices (in this case a first V2X device) to V2X receiver. Responsive the transmission, the receiving device V2X 373. 1/2/3 responds with sidelink control information acknowledgement indicator (SCI-ACK-IND) signals to the first and second V2X terminals 371, 372. 
Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-12, 17-30 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. US 2020/0163005 A1 hereinafter Rao in view of Nguyen US 2019/0007974 A1 and further in view of Khoryaev et al. US 20180242190 A1 hereinafter Khoryaev.

Regarding claim 1. Rao discloses a method for wireless communications by a first user equipment (UE), comprising: 
transmitting a sidelink data transmission to a second UE via a sidelink channel, fig.7; sidelink data communication between first UE Tx-UE 606 and second RX-UE 608; [0111]; Tx-UE 606 transmits SL data to Rx-UE 608; 
receiving, from the second UE via the sidelink channel, in response to the sidelink data transmission, a sidelink channel congestion indicator, [0096], [0097] and [0111]; disclose receiving form the second UE via sidelink channel (Rx-UE 608 may send link measurement report 704 to Tx-UE 606: that is Tx-UE 606 receives link measurement report/feedback 704 from Rx-UE 608); note however it does not explicitly teach a sidelink channel congestion indicator); and 
communicating with the second UE via the sidelink channel in accordance with a sidelink operation parameter that is adjusted based at least in part on the sidelink channel congestion indicator received from the second UE, [0085] and [0109] distance parameter/inter-vehicle distance (a distance parameter as the operation parameter) for transmission Tx UE 606 to Rx UE 608.
However, Rao does not explicitly disclose a sidelink channel congestion indicator;
operation parameter that is adjusted based at least in part on the sidelink channel congestion indicator received from the second UE.
Nguyen discloses a sidelink channel congestion indicator, following data transmission by a first V2X device to a second V2X device and responsive to receiving transmission, reporting a sidelink indicator via sidelink channel; [0059]. Example fig. 13B and corresponding [0150]-[0152] discloses data transmission by a first group of V2X devices (in this case a first V2X device) to V2X receiver. Responsive the transmission, the receiving device V2X 373. 1/2/3 responds with sidelink control information acknowledgement indicator (SCI-ACK-IND) signals to the first and second V2X terminals 371, 372.
Therefore, it would have been obvious to an ordinary skilled I the art before the effective filing date to modify Rao with Nguyen to enabling mechanisms to detect congestion data collision, especially where there are high numbers of V2X terminals within close proximity to one another; see abstract; [0011].
However, Rao as modified with Nguyen does not explicitly disclose operation parameter that is adjusted based at least in part on the sidelink channel congestion indicator received from the second UE. 
Khoryaev discloses operation parameter that is adjusted based at least in part on the sidelink channel congestion indicator received from the second UE, [0045], [0077], [0083] and [0089]; congestion condition by adjusting transmission parameters; control congestion by for example adjusting transmission parameters (distance parameter: inter-vehicle distance is typically larger and thus the congestion may not be as high comparing to the case when average vehicle speed is low. On the other hand, in high-speed scenario the minimum safety distance also increases which may require increased communication range) to that end, see fig. 6 step 602, [0108].
Therefore, it would have been obvious to an ordinary skilled I the art before the effective filing date to modify Rao and Nguyen with Khoryaev to enabling mechanisms to detect congestion and react on congestion condition by adjusting transmission parameters or behavior of V2X users, see [0077].

Regarding claim 2. Rao discloses, wherein communicating with the second UE via the sidelink channel comprises: 
communicating with the second UE via the sidelink channel in accordance with the sidelink operation parameter that is one or more of a retransmission number parameter, a feedback distance parameter, a distance parameter, [0085] and [0109] distance parameter/inter-vehicle distance (a distance parameter) for, transmission Tx UE 606 to Rx UE 608 based on triggering condition (i.e. based on channel conditions, congestion level, UE location information), a control exclusion distance parameter, a reference signal receive power parameter, a control exclusion reference signal receive power parameter, or any combination thereof. 
Regarding claim 4. Rao does not disclose but Nguyen discloses, further comprising: transmitting a congestion indicator configuration to the second UE via the sidelink channel, wherein the sidelink channel congestion indicator is based at least in part on the congestion indicator configuration, [0059]. Example fig. 13B and corresponding [0150]-[0152] discloses data transmission by a first group of V2X devices (in this case a first V2X device) to V2X receiver. Responsive the transmission, the receiving device V2X 373. 1/2/3 responds with sidelink control information acknowledgement indicator (SCI-ACK-IND) signals to the first and second V2X terminals 371, 372.
Therefore, it would have been obvious to an ordinary skilled I the art before the effective filing date to modify Rao with Nguyen to enabling mechanisms to detect congestion data collision, especially where there are high numbers of V2X terminals within close proximity to one another; see abstract; [0011].

Regarding claim 5. Rao as modified with Nguyen does not explicitly disclose but Khoryaev discloses, wherein transmitting the congestion indicator configuration comprises: transmitting the congestion indicator configuration to indicate a periodicity at which the second UE is to report the sidelink channel congestion indicator, [0041]; periodic reporting. In addition, Khoryaev discloses congestion indicator, [0083], [0089]-[0090]: congestion indicators reported via sidelink channels, (note that [0024], sidelink provides a direct radio link between the subscriber devices to enable V2V and some other types of V2X communication between the subscriber devices. The UEs can communicate directly with each other irrespective of whether the UEs are within our outside coverage of the RAN.) 
Therefore, it would have been obvious to an ordinary skilled I the art before the effective filing date to modify Rao and Nguyen with Khoryaev to enabling mechanisms to detect congestion and react on congestion condition by adjusting transmission parameters or start obtaining and reporting specific congestion indicators or behavior of V2X users, see [0077].

Regarding claim 6. Rao does not disclose but Nguyen discloses, wherein transmitting the congestion indicator configuration comprises: transmitting the congestion indicator configuration to indicate an event after detection of which the second UE is to report the sidelink channel congestion indicator, [0059]. Example fig. 13B and corresponding [0150]-[0152] discloses data transmission by a first group of V2X devices (in this case a first V2X device) to V2X receiver. Responsive the transmission, the receiving device V2X 373. 1/2/3 responds with sidelink control information acknowledgement indicator (SCI-ACK-IND) signals to the first and second V2X terminals 371, 372.
Therefore, it would have been obvious to an ordinary skilled I the art before the effective filing date to modify Rao with Nguyen to enabling mechanisms to detect congestion data collision, especially where there are high numbers of V2X terminals within close proximity to one another; see abstract; [0011].

Regarding claim 7. Rao does not disclose but Nguyen discloses, wherein the sidelink channel congestion indicator is received form the second UE in accordance with a congestion indicator configuration, and wherein the first UE is configured by a network device with the congestion indicator configuration or the first UE is preconfigured with the congestion indicator configuration, [0059]. Example fig. 13B and corresponding [0150]-[0152] discloses data transmission by a first group of V2X devices (in this case a first V2X device) to V2X receiver. Responsive the transmission, the receiving device V2X 373. 1/2/3 responds with sidelink control information acknowledgement indicator (SCI-ACK-IND) signals to the first and second V2X terminals 371, 372.
Therefore, it would have been obvious to an ordinary skilled I the art before the effective filing date to modify Rao with Nguyen to enabling mechanisms to detect congestion data collision, especially where there are high numbers of V2X terminals within close proximity to one another; see abstract; [0011].

Regarding claim 8. Rao as modified with Nguyen does not explicitly disclose but Khoryaev discloses, wherein transmitting the sidelink data transmission comprises: transmitting the sidelink data transmission that comprises geolocation data for the first UE and one or more packet indexes of one or more packets included within the sidelink data transmission, [0138]; Geo-information transmission messages comprising control commands, configuration data and/or congestion criteria may be handled by the UE.
Therefore, it would have been obvious to an ordinary skilled I the art before the effective filing date to modify Rao and Nguyen with Khoryaev to enabling mechanisms to detect congestion and react on congestion condition by adjusting transmission parameters or start obtaining and reporting specific congestion indicators or behavior of V2X users, see [0077].

Regarding claim 9. Rao as modified with Nguyen does not explicitly disclose but Khoryaev discloses, further comprising: receiving a feedback message for the sidelink data transmission that comprises geolocation data for the second UE and an indication of one or more packets received within a time interval, wherein the communicating with the second UE via the sidelink channel is based at least in part on the feedback message, [0120] and fig. 9 the communication between different UEs over a sidelink may involve transmission and reception of sidelink messages 910. The sidelink messages may comprise information about location, velocity and acceleration of the vehicles or UEs.
Therefore, it would have been obvious to an ordinary skilled I the art before the effective filing date to modify Rao Nguyen with Khoryaev to enabling mechanisms to detect congestion and react on congestion condition by adjusting transmission parameters or start obtaining and reporting specific congestion indicators or behavior of V2X users, see [0077].

Regarding claim 10. Rao as modified with Nguyen does not explicitly disclose but Khoryaev discloses, further comprising: adjusting the sidelink operation parameter by adjusting a feedback distance threshold based at least in part on the sidelink channel congestion indicator, wherein the communicating via the sidelink channel is based at least in part on a distance between the first UE and the second UE satisfying the adjusted feedback distance threshold, [0117]-[0118]: adjustment of congestion control of sidelink communication (step 803) based on sidelink communication; [0118]; based on UE speed ([0092] teaches that the vehicle speed may be an indirect indicator of the congestion condition) where , in high-speed scenarios the inter-vehicle distance is typically larger and thus the congestion may not be as high comparing to the case when average vehicle speed is low. On the other hand, in high-speed scenario the minimum safety distance also increases which may require increased communication range. In addition, Khoryaev discloses congestion indicator, [0083], [0089]-[0090]: congestion indicators reported via sidelink channels, (note that [0024], sidelink provides a direct radio link between the subscriber devices to enable V2V and some other types of V2X communication between the subscriber devices. The UEs can communicate directly with each other irrespective of whether the UEs are within our outside coverage of the RAN.)
Therefore, it would have been obvious to an ordinary skilled I the art before the effective filing date to modify Rao and Nguyen with Khoryaev to enabling mechanisms to detect congestion and react on congestion condition by adjusting transmission parameters or start obtaining and reporting specific congestion indicators or behavior of V2X users, see [0077].

Regarding claim 11. Rao as modified with Nguyen does not explicitly disclose but Khoryaev discloses further comprising: adjusting the sidelink operation parameter by adjusting one or more of a feedback distance threshold, a control exclusion range threshold, an input data rate, or any combination thereof, based at least in part on the sidelink channel congestion indicator, wherein the communicating with the second UE via the sidelink channel is based at least in part on the adjusting, [0117]-[0118]: adjustment of congestion control of sidelink communication (step 803) based on sidelink communication; [0118]; based on UE speed ([0092] teaches that the vehicle speed may be an indirect indicator of the congestion condition) where , in high-speed scenarios the inter-vehicle distance is typically larger and thus the congestion may not be as high comparing to the case when average vehicle speed is low. On the other hand, in high-speed scenario the minimum safety distance also increases which may require increased communication range. In addition, Khoryaev discloses congestion indicator, [0083], [0089]-[0090]: congestion indicators reported via sidelink channels, (note that [0024], sidelink provides a direct radio link between the subscriber devices to enable V2V and some other types of V2X communication between the subscriber devices. The UEs can communicate directly with each other irrespective of whether the UEs are within our outside coverage of the RAN.)
Therefore, it would have been obvious to an ordinary skilled I the art before the effective filing date to modify Rao and Nguyen with Khoryaev to enabling mechanisms to detect congestion and react on congestion condition by adjusting transmission parameters or start obtaining and reporting specific congestion indicators or behavior of V2X users, see [0077].
 
Regarding claim 17. Rao discloses, further comprising: receiving, from the second UE via the sidelink channel, a feedback message for the sidelink data transmission, [0096]: feedback to the Tx UE 606 is provided to control a transmission rate for transmitting the packets (e.g. packet transmission rate (by the Tx UE 606), that comprises one or more of an identifier of the first UE, a packet error rate, [0096]: control of packet transmission rate (by the Tx UE 606) packet transmission rate (thus a packet error rate) a bit rate, a feedback period start, a feedback period end, a packet identifier of a first packet received within a period, a packet identifier of a last packet received within a period, position data for the second UE, orientation data for the second UE, speed data of the second UE, a distance between the first UE and the second UE, or any combination thereof, wherein the communicating with the second UE via the sidelink channel is based at least in part on the feedback message. 

Regarding claim 18. Rao discloses, further comprising: receiving a medium access control (MAC) control element (CE) that comprises a feedback message for the sidelink data transmission, wherein the communicating with the second UE via the sidelink channel is based at least in part on the feedback message, where [0076], [0077]; SL-RB operation status message is received in a sidelink Medium Access Control (MAC) control element (CE) sent by the authorized UE; (configuration message is received in a first sidelink MAC CE and the SL-RB operation status message is received in a second sidelink MAC CE sent by the authorized UE);  [0096]: feedback to the Tx UE 606 is provided to control a transmission rate for transmitting the packets (e.g. packet transmission rate (by the Tx UE 606). [0111]: communicating with the second UE via the sidelink channel is based at least in part on the feedback message because, Rx EU 608 transmits link measurement report (this is feedback from the second UE)  (step 702)  the Tx-UE 606 makes a bearer switch decision 706 based on measurement reports received from an Rx-UE 608.  

Regarding claim 19. Rao discloses, further comprising: receiving, from the second UE, an uplink data transmission that comprises a feedback message for the sidelink data transmission, wherein the communicating with the second UE via the sidelink channel is based at least in part on the feedback message, [0096]: feedback to the Tx UE 606 is provided to control a transmission rate for transmitting the packets (e.g. packet transmission rate (by the Tx UE 606); see also [0111]: Rx EU 608 transmits link measurement report (this is feedback from the second UE)  (step 702)  the Tx-UE 606 makes a bearer switch decision 706 based on measurement reports received from an Rx-UE 608.  

Regarding claim 20. Rao discloses, further comprising: receiving, from the second UE, a feedback message for the sidelink data transmission, [0096]: Rx UE 608 has to provide feedback to the higher layer of Tx UE 606, the feedback message comprising the sidelink channel congestion indicator, wherein the communicating with the second UE via the sidelink channel is based at least in part on the feedback message, [0096]: feedback to the Tx UE 606 is provided to control a transmission rate for transmitting the packets (e.g. packet transmission rate (by the Tx UE 606). In addition, [0111]: Rx EU 608 transmits link measurement report (this is feedback from the second UE) (step 702) the Tx-UE 606 makes a bearer switch decision 706 based on measurement reports received from an Rx-UE 608.  

Regarding claim 21. Rao discloses, wherein transmitting the sidelink data transmission comprises: transmitting the sidelink data transmission as a connectionless sidelink multicast data transmission, [0050]; sidelink multicast; and [0095]; that transmissions are without a connection between Tx UE 606 and Rx UEs 608.

Regarding claim 22. Rao discloses A method for wireless communications by a first user equipment (UE), comprising: 
monitoring a sidelink channel for a sidelink data transmission from a second UE, fig.7; sidelink data communication between first UE Tx-UE 606 and second RX-UE 608; [0111]; Tx-UE 606 transmits SL data to Rx-UE 608; 
transmitting, to the second UE via the sidelink channel, in response to the monitoring, a sidelink channel congestion indicator, [0096], [0097] and [0111]; disclose receiving form the second UE via sidelink channel (Rx-UE 608 may send link measurement report 704 to Tx-UE 606: that is Tx-UE 606 receives link measurement report/feedback 704 from Rx-UE 608); note however it does not explicitly teach a sidelink channel congestion indicator); and 
communicating with the second UE via the sidelink channel in accordance with a sidelink operation parameter that is adjusted based at least in part on the sidelink channel congestion indicator transmitted to the second UE, [0085] and [0109] distance parameter/inter-vehicle distance (a distance parameter as the operation parameter) for transmission Tx UE 606 to Rx UE 608.
However, Rao does not explicitly disclose a sidelink channel congestion indicator;
operation parameter that is adjusted based at least in part on the sidelink channel congestion indicator received from the second UE.
Nguyen discloses a sidelink channel congestion indicator, following data transmission by a first V2X device to a second V2X device and responsive to receiving transmission, reporting a sidelink indicator via sidelink channel; [0059]. Example fig. 13B and corresponding [0150]-[0152] discloses data transmission by a first group of V2X devices (in this case a first V2X device) to V2X receiver. Responsive the transmission, the receiving device V2X 373. 1/2/3 responds with sidelink control information acknowledgement indicator (SCI-ACK-IND) signals to the first and second V2X terminals 371, 372.
Therefore, it would have been obvious to an ordinary skilled I the art before the effective filing date to modify Rao with Nguyen to enabling mechanisms to detect congestion data collision, especially where there are high numbers of V2X terminals within close proximity to one another; see abstract; [0011].
However, Rao as modified with Nguyen does not explicitly disclose operation parameter that is adjusted based at least in part on the sidelink channel congestion indicator received from the second UE. 
Khoryaev discloses operation parameter that is adjusted based at least in part on the sidelink channel congestion indicator received from the second UE, [0045], [0077], [0083] and [0089]; congestion condition by adjusting transmission parameters; control congestion by for example adjusting transmission parameters (distance parameter: inter-vehicle distance is typically larger and thus the congestion may not be as high comparing to the case when average vehicle speed is low. On the other hand, in high-speed scenario the minimum safety distance also increases which may require increased communication range) to that end, see fig. 6 step 602, [0108].
Therefore, it would have been obvious to an ordinary skilled I the art before the effective filing date to modify Rao and Nguyen with Khoryaev to enabling mechanisms to detect congestion and react on congestion condition by adjusting transmission parameters or behavior of V2X users, see [0077].

 
Regarding claim 23. Rao discloses, wherein communicating with the second UE via the sidelink channel comprises: communicating with the second UE via the sidelink channel in accordance with the sidelink operation parameter that is one or more of a retransmission number parameter, a feedback distance parameter, a distance parameter, [0085] and [0109] distance parameter/inter-vehicle distance (a distance parameter) for, transmission Tx UE 606 to Rx UE 608 based on triggering condition (i.e. based on channel conditions, congestion level, UE location information), a control exclusion distance parameter, a reference signal receive power parameter, a control exclusion reference signal receive power parameter, or any combination thereof. 

Regarding claim 24. Rao discloses, wherein communicating with the second UE via the sidelink channel comprises: monitoring for a retransmission of the sidelink data transmission from the second UE via the sidelink channel based at least in part on the sidelink operation parameter, [0085] and [0109] distance parameter/inter-vehicle distance (a distance parameter) for, transmission Tx UE 606 to Rx UE 608 based on triggering condition (i.e. based on channel conditions, congestion level, UE location information). 

Regarding claim 25. Rao does not disclose but Khoryaev discloses, further comprising: receiving a congestion indicator configuration from the second UE via the sidelink channel, wherein the sidelink channel congestion indicator is transmitted to the second UE based at least in part on the congestion indicator configuration, [0096], [0097] and [0138]: congestion indicators over the sidelink radio interface to control congestion and/or collisions on V2X spectrum resources. In addition, Khoryaev discloses congestion indicator, [0083], [0089]-[0090]: congestion indicators reported via sidelink channels, (note that [0024], sidelink provides a direct radio link between the subscriber devices to enable V2V and some other types of V2X communication between the subscriber devices. The UEs can communicate directly with each other irrespective of whether the UEs are within our outside coverage of the RAN.)
Therefore, it would have been obvious to an ordinary skilled I the art before the effective filing date to modify Rao with Khoryaev to enabling mechanisms to detect congestion and react on congestion condition by adjusting transmission parameters or start obtaining and reporting specific congestion indicators or behavior of V2X users, see [0077].

Regarding claim 26. Rao as modified with Nguyen does not explicitly disclose but Khoryaev discloses, wherein receiving the congestion indicator configuration comprises: receiving the congestion indicator configuration that indicates a periodicity at which the first UE is to report the sidelink channel congestion indicator, [0041]; periodic reporting. In addition, Khoryaev discloses congestion indicator, [0083], [0089]-[0090]: congestion indicators reported via sidelink channels, (note that [0024], sidelink provides a direct radio link between the subscriber devices to enable V2V and some other types of V2X communication between the subscriber devices. The UEs can communicate directly with each other irrespective of whether the UEs are within our outside coverage of the RAN.) 
Therefore, it would have been obvious to an ordinary skilled I the art before the effective filing date to modify Rao and Nguyen with Khoryaev to enabling mechanisms to detect congestion and react on congestion condition by adjusting transmission parameters or start obtaining and reporting specific congestion indicators or behavior of V2X users, see [0077].

Regarding claim 27 Rao as modified with Nguyen does not explicitly disclose but Khoryaev discloses, wherein receiving the congestion indicator configuration comprises: receiving the congestion indicator configuration that indicates an event after detection of which the first UE is to report the sidelink channel congestion indicator, [0138]; reporting specific congestion indicators; for instance, fig. 5 subsequent to UEs detecting congestion conditions configuration data and/or congestion criteria, (step 601) UE reporting or transmitting event information such as information about road works, traffic jams and ice or fog; see also [0041], [0137]-0138]. In addition, Khoryaev discloses congestion indicator, [0083], [0089]-[0090]: congestion indicators reported via sidelink channels, (note that [0024], sidelink provides a direct radio link between the subscriber devices to enable V2V and some other types of V2X communication between the subscriber devices. The UEs can communicate directly with each other irrespective of whether the UEs are within our outside coverage of the RAN.)
Therefore, it would have been obvious to an ordinary skilled I the art before the effective filing date to modify Rao and Nguyen with Khoryaev to enabling mechanisms to detect congestion and react on congestion condition by adjusting transmission parameters or start obtaining and reporting specific congestion indicators or behavior of V2X users, see [0077].

Regarding claim 28. Rao as modified with Nguyen does not explicitly disclose but Khoryaev discloses, wherein the sidelink channel congestion indicator is transmitted to the second UE in accordance with a congestion indicator configuration, and wherein the first UE is configured by a network device with the congestion indicator configuration or the first UE is preconfigured with the congestion indicator configuration, [0138]; reporting specific congestion indicators; for instance, fig. 5 subsequent to UEs detecting congestion conditions configuration data and/or congestion criteria, (step 601) UE reporting or transmitting event information such as information about road works, traffic jams and ice or fog; see also [0041], [0137]-0138]. In addition, Khoryaev discloses congestion indicator, [0083], [0089]-[0090]: congestion indicators reported via sidelink channels, (note that [0024], sidelink provides a direct radio link between the subscriber devices to enable V2V and some other types of V2X communication between the subscriber devices. The UEs can communicate directly with each other irrespective of whether the UEs are within our outside coverage of the RAN.)
Therefore, it would have been obvious to an ordinary skilled I the art before the effective filing date to modify Rao with Khoryaev to enabling mechanisms to detect congestion and react on congestion condition by adjusting transmission parameters or start obtaining and reporting specific congestion indicators or behavior of V2X users, see [0077].
 
Regarding claim 29. Rao discloses An apparatus for wireless communications by a first user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 
transmit a sidelink data transmission to a second UE via a sidelink channel, fig.7; sidelink data communication between first UE Tx-UE 606 and second RX-UE 608; [0111]; Tx-UE 606 transmits SL data to Rx-UE 608; 
receive, from the second UE via the sidelink channel, in response to the sidelink data transmission, a sidelink channel congestion indicator, [0096], [0097] and [0111]; disclose receiving form the second UE via sidelink channel (Rx-UE 608 may send link measurement report 704 to Tx-UE 606: that is Tx-UE 606 receives link measurement report/feedback 704 from Rx-UE 608); note however it does not explicitly teach a sidelink channel congestion indicator); and 
communicate with the second UE via the sidelink channel in accordance with a sidelink operation parameter that is adjusted based at least in part on the sidelink channel congestion indicator received from the second UE, [0085] and [0109] distance parameter/inter-vehicle distance (a distance parameter as the operation parameter) for transmission Tx UE 606 to Rx UE 608.
However, Rao does not explicitly disclose a sidelink channel congestion indicator;
operation parameter that is adjusted based at least in part on the sidelink channel congestion indicator received from the second UE.
Nguyen discloses a sidelink channel congestion indicator, following data transmission by a first V2X device to a second V2X device and responsive to receiving transmission, reporting a sidelink indicator via sidelink channel; [0059]. Example fig. 13B and corresponding [0150]-[0152] discloses data transmission by a first group of V2X devices (in this case a first V2X device) to V2X receiver. Responsive the transmission, the receiving device V2X 373. 1/2/3 responds with sidelink control information acknowledgement indicator (SCI-ACK-IND) signals to the first and second V2X terminals 371, 372.
Therefore, it would have been obvious to an ordinary skilled I the art before the effective filing date to modify Rao with Nguyen to enabling mechanisms to detect congestion data collision, especially where there are high numbers of V2X terminals within close proximity to one another; see abstract; [0011].
However, Rao as modified with Nguyen does not explicitly disclose operation parameter that is adjusted based at least in part on the sidelink channel congestion indicator received from the second UE. 
Khoryaev discloses operation parameter that is adjusted based at least in part on the sidelink channel congestion indicator received from the second UE, [0045], [0077], [0083] and [0089]; congestion condition by adjusting transmission parameters; control congestion by for example adjusting transmission parameters (distance parameter: inter-vehicle distance is typically larger and thus the congestion may not be as high comparing to the case when average vehicle speed is low. On the other hand, in high-speed scenario the minimum safety distance also increases which may require increased communication range) to that end, see fig. 6 step 602, [0108].
Therefore, it would have been obvious to an ordinary skilled I the art before the effective filing date to modify Rao and Nguyen with Khoryaev to enabling mechanisms to detect congestion and react on congestion condition by adjusting transmission parameters or behavior of V2X users, see [0077].

Regarding claim 30. Rao discloses An apparatus for wireless communications by a first user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: monitor a sidelink channel for a sidelink data transmission from a second UE, fig.7; sidelink data communication between first UE Tx-UE 606 and second RX-UE 608; [0111]; Tx-UE 606 transmits SL data to Rx-UE 608; 
transmit, to the second UE via the sidelink channel, in response to the monitoring, a sidelink channel congestion indicator, [0096], [0097] and [0111]; disclose receiving form the second UE via sidelink channel (Rx-UE 608 may send link measurement report 704 to Tx-UE 606: that is Tx-UE 606 receives link measurement report/feedback 704 from Rx-UE 608); note however it does not explicitly teach a sidelink channel congestion indicator); and 
communicate with the second UE via the sidelink channel in accordance with a sidelink operation parameter that is adjusted based at least in part on the sidelink channel congestion indicator transmitted to the second UE, [0085] and [0109] distance parameter/inter-vehicle distance (a distance parameter as the operation parameter) for transmission Tx UE 606 to Rx UE 608.
However, Rao does not explicitly disclose a sidelink channel congestion indicator;
operation parameter that is adjusted based at least in part on the sidelink channel congestion indicator transmitted to the second UE.
However, Rao does not explicitly disclose a sidelink channel congestion indicator;
operation parameter that is adjusted based at least in part on the sidelink channel congestion indicator received from the second UE.
Nguyen discloses a sidelink channel congestion indicator, following data transmission by a first V2X device to a second V2X device and responsive to receiving transmission, reporting a sidelink indicator via sidelink channel; [0059]. Example fig. 13B and corresponding [0150]-[0152] discloses data transmission by a first group of V2X devices (in this case a first V2X device) to V2X receiver. Responsive the transmission, the receiving device V2X 373. 1/2/3 responds with sidelink control information acknowledgement indicator (SCI-ACK-IND) signals to the first and second V2X terminals 371, 372.
Therefore, it would have been obvious to an ordinary skilled I the art before the effective filing date to modify Rao with Nguyen to enabling mechanisms to detect congestion data collision, especially where there are high numbers of V2X terminals within close proximity to one another; see abstract; [0011].
However, Rao as modified with Nguyen does not explicitly disclose operation parameter that is adjusted based at least in part on the sidelink channel congestion indicator received from the second UE. 
Khoryaev discloses operation parameter that is adjusted based at least in part on the sidelink channel congestion indicator received from the second UE, [0045], [0077], [0083] and [0089]; congestion condition by adjusting transmission parameters; control congestion by for example adjusting transmission parameters (distance parameter: inter-vehicle distance is typically larger and thus the congestion may not be as high comparing to the case when average vehicle speed is low. On the other hand, in high-speed scenario the minimum safety distance also increases which may require increased communication range) to that end, see fig. 6 step 602, [0108].
Therefore, it would have been obvious to an ordinary skilled I the art before the effective filing date to modify Rao and Nguyen with Khoryaev to enabling mechanisms to detect congestion and react on congestion condition by adjusting transmission parameters or behavior of V2X users, see [0077].

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Rao, Gupta in view of Khoryaev et al. US 20180242190 A1 hereinafter Khoryaev and further in view of Gupta et al. US 2018/0035448 A1 hereinafter Gupta.

Regarding claim 3. Rao and Nguyen as modified with Khoryaev does not disclose but Gupta et al. US 20180035448 A1 hereinafter Gupta discloses, wherein communicating with the second UE via the sidelink channel comprises: retransmitting the sidelink data transmission to the second UE via the sidelink channel based at least in part on the sidelink operation parameter, see [0118]; UE.sub.B may utilize its communication circuit 440 to retransmit, relay, or broadcast the sidelink grant information in a DSS (a first sidelink handshake signal) to UE.sub.A; see also fig. 19; [0121]; UE.sub.A, UE.sub.B may utilize its communication circuit 440 to retransmit, relay, or broadcast the sidelink grant information in a DSS (a first sidelink handshake signal) to UE.sub.A and/or other associated OoC devices.
Therefore, it would have been obvious to an ordinary skilled artisan to modify Rao, Nguyen and Khoryaev with Gupta for an in-coverage device receiving sidelink grant information to retransmit, relay, or rebroadcast sidelink grant information to sidelink devices are out of a coverage area, see Abstract. 
Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12. The claim requires features that are not disclosed in the art: receiving, from the second UE via the sidelink channel, a feedback message providing an indication of one or more packets received within a time interval; and generating a corrected indication of the one or more packets received within the time interval based at least in part on processing the feedback message to determine that the second UE did not receive one or more additional packets, wherein the communicating with the second UE via the sidelink channel is based at least in part on the corrected indication.
Regarding claim 13.  The claim requires features that are not disclosed in the art; following that both a first feedback message for the sidelink data transmission from the second UE and at least a second feedback message from at least a third UE, a determination of aggregate feedback based at least in part on the first feedback message and at least the second feedback message.
In addition it is further required adjusting the sidelink operation parameter based at least in part on the aggregate feedback, wherein the communicating with the second UE via the sidelink channel is based at least in part on the adjusting. 

Regarding claim 14, no prior art discloses the features that 
receiving, via the sidelink channel, a first feedback message for the sidelink data transmission from the second UE and at least a second feedback message from at least a third UE; determining an aggregate multicast packet error rate, an aggregate multicast bit rate, or both, at a plurality of different distances based at least in part on the first feedback message and at least the second feedback message; and adjusting the sidelink operation parameter based at least in part on the aggregate multicast packet error rate, the aggregate multicast bit rate, or both, wherein the communicating with the second UE via the sidelink channel is based at least in part on the adjusting. 

Regarding claim 15. No prior art discloses the features that: receiving a combined feedback package from the second UE that comprises a first feedback message corresponding to the sidelink data transmission and second feedback message for at least one additional wireless device; and parsing the first feedback message from the combined feedback package, wherein the communicating with the second UE via the sidelink channel is based at least in part on the first feedback message. 
Claim 16 depends rom claim 15.

Publication US 2020/0106500 A1 to Noh et al. discloses sidelink groupcast transmission, performed by a transmitting terminal, may comprise configuring a first feedback resource located at a first time point and a second feedback resource located at a later time point than the first time point. For instance, fig. 8 and fig. 9 are respectively directed to a sidelink groupcast transmission and a sidelink groupcast reception, configuring a first feedback and a second feedback. However, Noh does not disclose receiving a combined feedback package from the second UE that comprises a first feedback message corresponding to the sidelink data transmission and second feedback message for at least one additional wireless device and adjusting the sidelink operation parameter based at least in part on the aggregate feedback, wherein the communicating with the second UE via the sidelink channel is based at least in part on the adjusting.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414